UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-2394 HANDY & HARMAN LTD. (Exact name of registrant as specified in its charter) DELAWARE 13-3768097 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1133 Westchester Avenue, Suite N222 White Plains, New York (Address of principal executive offices) (Zip Code) 914-461-1300 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of Common Stock issued and outstanding as of November 8, 2011 was 12,646,498 Part I. Item 1: Financial Statements HANDY & HARMAN LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in thousands except per share) Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Pension expense Asset impairment charge - - Income from continuing operations Other: Interest expense Realized and unrealized loss on derivatives Other expense (income) ) Income from continuing operations before tax Tax provision Income from continuing operations, net of tax Discontinued Operations: Income (loss) from discontinued operations, net of tax ) ) Gain (loss) on disposal of assets, net of tax ) 3 30 Net income (loss) from discontinued operations ) Net income $ Basic and diluted per share of common stock Income from continuing operations, net of tax, per share $ Discontinued operations, net of tax, per share ) Net income per share $ Weighted average number of common shares outstanding SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1 HANDY & HARMAN LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, (Dollars and shares in thousands) ASSETS Current Assets: Cash and cash equivalents $ $ Trade and other receivables - net of allowance for doubtful accounts of $2,527 and $2,198, respectively Inventories, net Deferred income tax assets Prepaid and other current assets Current assets of discontinued operations - Total current assets Property, plant and equipment at cost, less accumulated depreciation and amortization Goodwill Other intangibles, net Other non-current assets Non-current assets of discontinued operations - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Trade payables $ $ Accrued liabilities Accrued environmental liability Accrued interest - related party Short-term debt Current portion of long-term debt - related party - Current portion of long-term debt Deferred income tax liabilities Current portion of pension liability Current liabilities of discontinued operations - Total current liabilities Long-term debt Long-term debt - related party Long-term interest accrual - related party - Accrued pension liability Other employee benefit liabilities Deferred income taxes liabilities - long term Other liabilities Long-term liabilities of discontinued operations - Total liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock- $.01 par value; authorized 5,000 shares; issued and outstanding -0- shares - - Common stock -$.01 par value; authorized 180,000 shares; issued and outstanding 12,646 and 12,179 shares, respectively Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Liabilities and stockholders' deficit $ $ SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2 HANDY & HARMAN LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities, net of acquisitions: Depreciation and amortization Non-cash stock based compensation Amortization of debt issuance costs Gain on early retirement of debt ) - Accrued interest not paid in cash Deferred income taxes ) Gains from asset dispositions ) ) Asset impairment charge Non-cash (income) loss from derivatives ) Reclassification of net cash settlements on precious metal contracts to investing activities Net cash (used in) provided by operating activities of discontinued operations, including non-cash gain on sale of assets ) Decrease (increase) in operating assets and liabilities: Trade and other receivables ) ) Inventories ) ) Other current assets ) ) Accrued interest expense-related party Other current liabilities ) Other items-net ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Additions to property, plant & equipment ) ) Net cash settlements on precious metal contracts ) ) Acquisition ) - Proceeds from sales of assets Net cash provided by (used in) sale of assets of discontinued operations ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from term loans - domestic - Net revolver repayments ) ) Net repayments on loans - foreign ) ) Repayments of term loans ) ) Deferred finance charges ) ) Net change in overdrafts Other financing activities ) ) Net cash provided by (used in) financing activities ) Net change for the period ) Effect of exchange rate changes on net cash (5
